Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Xiao et al. (US 2019/0028242) (“Xiao”).
For claims 1, 5, 9, and 13; Xiao discloses:  receiving, from a base station, at least one downlink data on a physical downlink shared channel (PDSCH) (paragraph 27:  the terminal receives the downlink data from the base station, and the downlink data includes data on a PDSCH and either a PDCCH or an EPDCCH delivered by the base station to the terminal); generating a HARQ-ACK (hybrid automatic repeat request-acknowledgement) codebook including at least one HARQ-ACK bit corresponding to at least one downlink data (paragraph 27:  a corresponding HARQ feedback bit is also generated for a PDSCH that is sent in the periodic SPS subframe), wherein the HARQ-ACK codebook is based on at least one of a priority of downlink data or an index of downlink data in case that the downlink data is associated with a semi-persistent scheduling (SPS) (paragraph 28:  The size of the HARQ feedback codebook is determined based on a first total indicator in the downlink data); and transmitting, to the base station, the HARQ-ACK codebook on an uplink channel (paragraph 25:  feeding back a HARQ of downlink data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Bergstrom et al. (US 2018/0262302) (“Bergstrom”).
For claims 2, 6, 10, and 14; Xiao discloses the subject matter in claim 1 as described above in the office action.
Xiao does not expressly disclose, but Bergstrom from similar fields of endeavor teaches:  the priority of the downlink data is identified based on at least one of a format of downlink control information associated with the downlink data or information the priority order based on the DCI may be determined by determining that a HARQ feedback for a transmission granted using DCI Format X has a higher priority than a HARQ feedback for a transmission granted using DCI Format Y).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the priority signaling as described by Bergstrom in the dynamic feedback as described by Xiao.  The motivation is to improve compliance with service level agreements.

Claims 3, 7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Lee et al. (US 2020/0015256) (“Lee”).
For claims 3, 7, 11, and 15; Xiao discloses the subject matter in claim 1 as described above in the office action.
Xiao does not expressly disclose, but Lee from similar fields of endeavor teaches:  generating a first HARQ-ACK codebook corresponding to a first priority and a second HARQ-ACK codebook corresponding to a second priority, wherein in case that a time resource of the first HARQ-ACK codebook and a time resource of the second HARQ-ACK codebook are overlapped each other, the first HARQ-ACK codebook is transmitted and the second HARQ-ACK codebook is not transmitted (paragraph 90-91:  the TTI length, format, payload size, and the like of the UL control channel for the HARQ-ACK transmission at [DL TTI length=2, UL TTI length=7] are the same those of the UL control channel for HARQ-ACK transmission at [DL TTI length=7, UL TTI length=7], but a rule may be defined such that the UL control channel for the HARQ-ACK transmission at [DL TTI length=2, UL TTI length=7] has a higher priority and is transmitted without being dropped or interrupted when it overlaps with another channel).  Thus it would have been obvious to the person of ordinary skill in the .

Claims 4, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Zhang et al. (US 2016/0226630) (“Zhang”) in view of Park et al. (US 2020/0078909) (“Park”).
For claims 4, 8, 12, and 16; Xiao discloses the subject matter in claim 1 as described above in the office action.
Xiao does not expressly disclose, but Zhang from similar fields of endeavor teaches:  in case that the at least one downlink data is associated with the SPS, at least one position of at least one HARQ-ACK bit corresponding to the at least one downlink data is identified based on the SPS index of at least one downlink data (paragraph 34-36:  the mapping to the predefined position of the feedback bit sequence includes, according to an index of the downlink subframe where the SPS transmission is located in the time-frequency bundling window, mapping the HARQ-ACK bit corresponding to the SPS transmission to a start point of the feedback bit sequence according to an ascending order of indexes or mapping the HARQ-ACK bit of the SPS transmission to a position in front of the HARQ-ACK bit corresponding to downlink HARQ transmission scheduled by the DL-GRANT containing DL DAI of type 1, or according to the index of the downlink subframe where the SPS transmission is located in the time-frequency bundling window, mapping the HARQ-ACK bit corresponding to the SPS transmission to the end of the feedback bit sequence according to a descending order of indexes).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the prioritization as described by Zhang in the 
Xiao does not expressly disclose, but Park from similar fields of endeavor teaches:  wherein the SPS index is configured by higher layer signaling (paragraph 223:  In an example, there may be semi-static (e.g., configured by higher layer) association between SPS configuration index and SPS process).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the prioritization as described by Park in the dynamic feedback as described by Xiao.  The motivation is to improve signaling overhead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gordaychik (US 2019/0363843); Gordaychik discloses prioritizing HARQ codebooks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN D BLANTON/Primary Examiner, Art Unit 2466